Name: 84/247/EEC: Commission Decision of 27 April 1984 laying down the criteria for the recognition of breeders' organizations and associations which maintain or establish herd-books for pure-bred breeding animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  means of agricultural production;  agricultural activity;  labour law and labour relations
 Date Published: 1984-05-12

 12.5.1984 EN Official Journal of the European Communities L 125/58 COMMISSION DECISION of 27 April 1984 laying down the criteria for the recognition of breeders' organizations and associations which maintain or establish herd-books for pure-bred breeding animals of the bovine species (84/247/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/504/EEC of 15 July 1977 on pure-bred breeding animals of the bovine species (1), as last amended by the Act of Accession of Greece, and in particular the second and third indents of Article 6 (1) thereof, Whereas, under the second and third indents of Article 6 (1) of Directive 77/504/EEC it is for the Commission to determine, in accordance with the procedure laid down in Article 8 of the abovementioned Directive, the criteria governing the recognition of breeders' organizations and associations and the criteria governing the establishment of herd-books; Whereas in all the Member States, with the exception at present of Greece, herd-books are maintained or established by breeders' organizations and associations; whereas it is therefore necessary to lay down the criteria for the recognition of breeders' organizations and associations which maintain or establish herd-books; Whereas a breeders' organization or association must apply for official recognition to the competent authorities of the Member State on whose territory its headquarters are situated; Whereas, where a breeders' organization or association meets certain criteria and has defined targets, it must be officially recognized by the authorities of the Member State to which it has applied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 In order to be officially recognized, a breeders' organization or association which maintains or establishes herd-books must submit an application to the authorities of the Member State on whose territory its headquarters are situated. Article 2 The authorities of the Member State concerned must grant official recognition to any breeders' organization or association which maintains or establishes herd-books if the latter meet the conditions laid down in the Annex. However, in a Member State in which in respect of a given breed one or more officially recognized organizations or associations already exists, the authorities of the Member State concerned may refuse to recognize a new breeders' organization or association if it endangers the preservation of the breed or jeopardizes the zootechnical programme of the existing organization or association. In such a case, the Member States shall inform the Commission of approvals granted and refusals to give recognition. Article 3 The authorities of the Member State concerned shall withdraw official recognition from any breeders' organization or association which maintains herd-books if the conditions laid down in the Annex are no longer being fulfilled in a persistent manner by the breeders' organization or association concerned. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 April 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 206, 12. 8. 1977, p. 8. ANNEX In order to be officially recognized, a breeders' organization or association which maintains or establishes a herd-book must: 1. have legal personality in accordance with the legislation in force in the Member State where the application is made; 2. prove to the competent authorities: (a) that it operates efficiently; (b) that it can carry out the checks necessary for recording pedigrees; (c) that it has a sufficiently large herd to carry out a breed improvement programme, or that it has a sufficiently large herd to preserve the breed where this is considered necessary; (d) that it can make use of the livestock performance data necessary for carrying out its breed improvement or preservation programme; 3. have a set of rules covering: (a) the definition of the breed's (or breeds') characteristics; (b) the system for identifying animals; (c) the system for recording pedigrees; (d) the definition of its breeding objectives, (e) the systems for making use of livestock performance data, (f) the division of the herd-book, if there are different conditions for entering animals or if there are different procedures for classifying the animals entered in the book; 4. have rules of procedure, adopted in accordance with its articles of association, laying down, in particular, the principle of non-discrimination between members.